SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

745
KA 12-02277
PRESENT: SMITH, J.P., CENTRA, CARNI, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

TAJAUN PAUL, DEFENDANT-APPELLANT.


LINDA M. CAMPBELL, SYRACUSE, FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Onondaga County Court (Joseph E.
Fahey, J.), rendered November 3, 2011. Defendant was resentenced upon
his conviction of murder in the second degree (two counts), assault in
the first degree, robbery in the first degree (eight counts), burglary
in the second degree (two counts), criminal possession of a weapon in
the second degree and criminal possession of a weapon in the third
degree.

     It is hereby ORDERED that the resentence so appealed from is
unanimously modified on the law by directing that the sentence imposed
on the count of criminal possession of a weapon in the second degree
shall run concurrently with the sentences imposed on counts 10 through
13 of the indictment, as renumbered by County Court, and as modified
the resentence is affirmed.

     Memorandum: On appeal from a resentence that imposed various
periods of postrelease supervision, defendant contends that County
Court failed to comply with the prior order of this Court entered on
defendant’s appeal from the underlying judgment of conviction (People
v Paul, 298 AD2d 849, lv denied 99 NY2d 562). We agree. Defendant
was convicted upon a jury verdict of crimes arising from two separate
robberies, and the court sentenced him to concurrent and consecutive
terms of imprisonment. On defendant’s prior appeal, this Court
concluded that the sentence imposed on the count of criminal
possession of a weapon in the second degree was illegal to the extent
that it was directed to run consecutively to the sentences imposed on
counts 10 through 13 of the indictment, as renumbered by the court,
for robbery in the first degree, and we modified the judgment
accordingly (id. at 850). Following the appeal, the court was alerted
to its failure at sentencing to impose periods of postrelease
supervision (see Correction Law § 601-d), as required by Penal Law §
70.45 (1). Upon resentencing, the court added the requisite periods
of postrelease supervision, but erroneously imposed the same
                                 -2-                           745
                                                         KA 12-02277

concurrent and consecutive terms of imprisonment imposed in the
original sentence. Contrary to defendant’s contention, this Court has
the authority to correct the resentence to the extent that it is
illegal (see People v Rodriguez, 18 NY3d 667, 671; People v LaSalle,
95 NY2d 827, 829), and we therefore modify the resentence accordingly.




Entered:   June 20, 2014                        Frances E. Cafarell
                                                Clerk of the Court